Citation Nr: 0001020	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May [redacted], 1995, 
for the grant of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had active service from March 1960 to March 
1963, September 1964 to September 1967, and from November 
1969 to March 1976.  His decorations include Combat 
Infantryman Badge and a Bronze Star Medal with Oak Leaf 
Cluster.

The current appeal arose from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO granted entitlement to 
service connection for PTSD with assignment of 10 percent 
evaluation effective January 10, 1992, the date of receipt of 
the application for service connection.  In May 1993 RO 
granted an increased evaluation of 30 percent for PTSD, 
effective January 10, 1992.  

The Board of Veterans' Appeals (Board) remand the case to the 
RO for further development and adjudicative actions in 
November 1995.

In April 1996 the RO granted entitlement to a 100 percent 
evaluation for PTSD effective from February 1, 1996.   

In January 1997 the RO granted entitlement to an effective 
date for a 100 percent evaluation for PTSD retroactive to May 
[redacted], 1995.

The Board remanded the case for further development and 
adjudicative actions in March 1998.

In June 1999 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


In July 1999 the veteran raised the issue of entitlement to 
service connection for heart disease as secondary to his 
service-connected PTSD.  This issue is not inextricably 
intertwined with the certified issue on appeal, and has not 
otherwise been procedurally prepared or certified for 
appellate review.  Accordingly, the Board is referring this 
issue to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Service connection has been established for PTSD from 
January 10, 1992, date of receipt of claim.

2.  The competent medical evidence first showing that 
service-connected PTSD more nearly approximated totally 
incapacitating psychoneurotic symptoms resulting in profound 
retreat from mature behavior; or virtual isolation in the 
community; or inability to obtain or retain employment dates 
from May [redacted], 1995, but no earlier.


CONCLUSION OF LAW

The criteria for an effective date for a 100 percent 
schedular evaluation for PTSD prior to May [redacted], 1995, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a)(b), 5110(b)(2) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1992, B.W., M.Ed., Director of Family Counseling 
Center, reported having counseled the veteran for his chronic 
severe PTSD for several years.  

It was noted that the veteran was a willing worker, but his 
ability to concentrate and maintain a single mental focus was 
constantly interfered with by thought intrusions of the past 
and continuos bouts of depression.  It was noted that the 
veteran made conscious efforts to repress the past.  He built 
up a mental wall around his fear.  The results were 
unhappiness, sadness, loss of motivation and personal life 
goals.

A June 1992 VA psychiatric examination report shows the 
examiner made reference to a March 1992 report by B.W., 
describing the veteran before his military service and 
currently.  There was also a January 1992 letter from the 
veteran describing his symptoms and experiences.  The 
examiner also referenced a March 1986 private evaluation by a 
psychiatrist in which PTSD was reported as not found. 

The veteran was described as an informally and casually 
dressed individual.  He appeared clean and had no body odor.  
He was oriented to time, place, and person, made good eye 
contact, and generally had good emotional contact.  He was 
generally serious, and showed little humor.  His fundamentals 
of information seemed adequate, and his memory and 
abstractive abilities seemed within normal limits.  The 
examiner judged the veteran's intelligence to be within 
normal limits.

For VA purposes, the examiner noted the veteran was competent 
and was capable of handling any funds due him.  Diagnosis was 
PTSD, moderate.  The examiner noted that the veteran was 
involved in some PTSD counseling with group counseling once a 
week.  The examiner noted that he urged the veteran to 
continue with the program.

A June 1992 VA Social and Industrial Survey it was noted that 
the veteran had completed the 11th grade.  He completed his 
requirements for a high school equivalency diploma in the 
service.  Prior to entering the service he had worked 
occasionally in the logging industry and had no specialized 
vocational training.  He was never married and had no 
children.  He denied all history of pre-military service 
psychiatric care.

The veteran reported that for approximately 10 years he had 
been living in an apartment with his mother.  Since leaving 
the service he had never had a significant relationship or a 
long term girlfriend.  He reported that he had frequently 
felt suicidal as a result of his ongoing depression.  He 
reported that he had difficulty sleeping at night, that he 
had been depressed "forever."  He reported having problems 
with irritability and anger.  

Regarding employment history the veteran reported that he had 
had as many as a 100 jobs since leaving the service including 
police officer, logging, taxi driver, oyster picker, laborer, 
longshoremen etc.  His steadiest period of employment was 5 
months when he worked at an isolated lumber camp in Kodiak, 
Alaska.  He reported he had problems on the job because he 
felt that he could not take orders.  He had difficulty 
dealing with a day-to-day routine.  He was currently 
unemployed and said his last steady employment was 1 year 
earlier.  He described his financial health at this time as 
quite poor.  He denied all history of having accepted public 
benefits except for unemployment which he received upon 
discharge from service. 

The veteran reported that he sought counseling with Mr. W., 
at Family Counseling Center in 1983 and had been working with 
him since then.  It was noted that the veteran had been 
evaluated both in group and individual therapy.  

A summary of the veteran's treatment experiences was offered 
as collateral information to this report via Mr. W.'s letter.  
On discharge from this interview the veteran was not either 
suicidal or homicidal.  

The veteran and a friend provided testimony before a RO 
hearing officer in February 1993.  They described the 
disabling manifestations of the veteran's psychiatric 
symptomatology and how it had affected him on a daily basis 
both socially and industrially.  A transcript of the 
testimony has been associated with the claims file.


A March 1993 VA psychiatric examination report shows that the 
veteran lived with his mother.  He had no psychiatric 
treatment and received a high school equivalency diploma in 
the service.  The examiner believed the veteran had average 
intelligence.  He had never married but was engaged at one 
time.  He joined the service in 1960 and was discharged in 
1963, after spending almost over a year in Korea.

The veteran had odd jobs and re-enlisted in 1964.  He had his 
first tour of duty in Vietnam from 1966 to 1967.  He was 
discharged in 1967.  Again, he re-enlisted in 1969 and was 
discharged in 1976.  He had had individual counseling and 
group therapy but he couldn't stand groups, and currently 
only had individual counseling once a week.  He was not on 
any medications.

The veteran used to play drums in the band and orchestra in 
high school, but did not want to play in the Army band.  
However, there was a short time in basic training when he was 
a drummer.  He had spent two years in Alaska and had made 
many close friends at that time.  They all went to Vietnam 
together.  Part of his traumatic experiences the first tour 
of duty consisted of the loss of these friends by explosions, 
ambush, and cross fire with the enemy.  His combat 
experiences were extensive.

It was noted that although he owned two rifles, he no longer 
used them for hunting.  His only interest currently was 
fishing.  He was not interested in sports, had a few friends, 
became very irritable, told people off, avoided crowds, and 
stayed away form things that would remind him of Vietnam such 
as diesel smells, movies, etc.  His memory was good but there 
were certain things in Vietnam that he could remember. 

On mental status examination the veteran was described as 
neatly and casually dressed.  He was clean and well groomed.  
Throughout the interview, he was restless, moving his hands 
and feet.  He talked about his friends who were worse off.  
He had a mild memory defect.  His memory for obligations had 
to be written down.  He was well oriented in spheres and had 
no psychotic symptoms.  He complained bitterly of not 
sleeping.

He believed that the symptoms of sleeplessness, especially 
intrusive thoughts about Vietnam, had begun around 1970, but 
he didn't know what they were.  He had had approximately 100 
jobs, if not more, since discharge.  They were all simple 
jobs, since he had not had any training.  He could not take 
orders and got into struggles with authority figures.  At the 
present time, he was driving a cab probably twice a week.  He 
had almost gotten fired because he refused to drive at night.  
He couldn't handle the drunks so he did daytime driving $4.50 
an hour with few tips.  Diagnosis was PTSD, chronic with 
Global Assessment of Functioning (GAF) Score not greater than 
70 for moderate disability.  

A February 1996 report of a VA psychiatric examination by a 
board of two psychiatrists shows the veteran had no 
significant relationships with women until about three years 
before.  He started becoming very close to a woman.  During 
this period he said he was able to work for the longest time 
consistently in his entire life.  This was as a taxi driver.  
He would work four 12-hour shifts a week.  He started going 
to church with his girlfriend, and felt like "I was becoming 
alive again".  Then, in March of 1995, he got an anxious 
call from his girlfriend at work.  He picked her up 15 
minutes later, and she looked like 'she was ready to die".  

The veteran took her to the hospital where "her large 
intestine burst and infected her".  She was in intensive 
care and in the hospital for two months until she finally 
died. "That did it.  I had finally found someone I loved.  
For two weeks after she died, I couldn't do anything.  Then, 
I quit my job."  He had made a couple of attempts to go back 
to work since then, including the day before the examination, 
but couldn't handle dealing with people,  He stated that 
everywhere he went he would see his girlfriend.  

It was noted that since her death, the veteran had found that 
Vietnam had come back even stronger, and "I wonder what the 
purpose is of my life. I feel like an outcast."  It was 
noted that except for two episodes of binge drinking, he had 
remained sober since his girlfriend's death.  He stayed in 
her house at the family's request until it was sold a couple 
of weeks before.  

The veteran was currently living with his mother and said he 
was "doing nothing".  He might take a drive in the woods.  
Sometimes he and a buddy would go out target shooting.  He 
liked to fish and hike.  There was one other friend who would 
come by once or twice a month.  He continued to see Mr. W. in 
treatment until he retired a couple of years earlier after 
his wife died.  The veteran was not aware of any physical 
problems and was receiving no medical treatment at the 
present.

Assessment noted that the veteran had previously been 
diagnosed with PTSD, and the board of two agreed with this 
diagnosis.  It was felt that the veteran suffered from a 
dysthymic disorder that was secondary to the PTSD, but which 
had recently been aggravated by the death of his girlfriend.  
The examiners agreed that the major source for the veteran's 
dysfunction in his adult life had been PTSD from his two 
tours in Vietnam.  It was noted that while the veteran was 
clearly grieving over the loss of his girlfriend, he had been 
suffering significantly from PTSD, and chronic depression, 
for many years, which had greatly impacted his life and 
continued to impair his ability to function to a significant 
degree.  It was agreed that the current GAF was 45 because he 
currently had a serious major impairment and was not able to 
work as in recent years.  The primary source of these 
difficulties was PTSD.  

Also noted were traumatic stressors during two tours in 
Vietnam and the death of girlfriend in 1995.  He had been 
unemployed since that time.  The Global Assessment of 
Functioning Score was 45. 

A VA Social and Industrial Survey associated with the above 
examination shows the veteran arrived for the appointment 
looking discouraged and downtrodden.  Upon arriving for his 
appointment he immediately and spontaneously described the 
May [redacted], 1995, demise his girlfriend and displayed a picture of 
himself with his girlfriend.  He reported that his girlfriend 
died unexpectedly from an apparent infection.  He reported 
that she died holding his hand at Olympic Hospital.  He 
reported that this had been a very significant recent event 
in his life which had set him back. 

The veteran reported that he was currently employed on a 
part-time basis as a taxicab driver.  He reported that he was 
working steadily until his girlfriend's death and then found 
"I could not handle no more."  He reported that prior to 
her death, "I did pretty because I had somebody to work 
for."  The veteran reported that in addition to his job as a 
taxicab driver since leaving the service, he had worked as a 
truck driver, police officer, longshoreman, oyster picker and 
a logger. He worked as a police officer for four to five 
months and then quit.  He was able to maintain his 
longshoreman's work as it was casual in nature.  

The veteran reported that his longest position on a job was 
his current taxi driving job which had lasted for 
approximately three years.  He noted never being fired from a 
job.  He reported that he had quit from all of his jobs 
except his longshoreman's job and his current job, noting "I 
couldn't take it."  On discharge from the interview, the 
veteran reported that his intention was to continue living 
with his mother.  He intended to continue working at the best 
of his capacity as a part-time taxicab driver.

Subsequently received Social Security Administration (SSA) 
Disability Determination records show that the veteran 
reported becoming disabled and unable to work on January 30, 
1996 due to PTSD.  He drove a taxi-cab and his duties 
included delivering passengers, handling money, keeping 
records and operating a radio. 

A July 1996 VA clinic psychology record shows that a 
psychiatric examination the previous February had found that 
since the death of his girlfriend, the events of experiences 
in Vietnam had come back stronger.  It was noted that except 
for two episodes of binge drinking, the veteran had remained 
sober since her death.  Moreover, he was noted to go out with 
a buddy target shooting or hunting as well as seeing another 
friend once or twice a month.  

In August 1996 the veteran and a friend attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  The friend did not testify.  

The veteran noted that in February 1993 he started working as 
a taxi-driver three days per week during the daytime.  He 
noted making enough money to survive.  He noted quitting in 
January 1996.

A September 1996 medical statement for SSA Division of 
Disability Determination Services shows that the veteran was 
gainfully employable at that time.  


Criteria

The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a reopened claim 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of compensation based on new and material 
evidence received after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The provisions of 38 C.F.R. § 3.400(o)(1), state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2) (1999), the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (1999).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (1999).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits. 38 C.F.R. § 3.157(2) (1999).  
When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section.) 38 C.F.R. § 3.157 (3) (1999).

An acceptance of a report of examination or treatment as a 
claim for increase or to reopen is subject to the 
requirements of § 3.114 with respect to action on VA 
initiative or at the request of the claimant and the payment 
of retroactive benefits from the date of the report or for a 
period of one year prior to date of receipt of the report.

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In that decision, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1999).

Under the previous General Rating Formula for Psychoneurotic 
disorders for PTSD under Diagnostic Code 9411, a 100 percent 
rating is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 50 percent rating is assigned when there is considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  Id.  

A 30 percent rating is assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Id.  38 C.F.R. § 4.132;  Diagnostic 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would qualify 
the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons or 
bases" for its decision pursuant to 38 U.S.C.A. § 7104(d)(1). 
In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  

It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." See 38 U.S.C.A. § 
7104(c).

The criteria for rating mental disorders were amended 
effective November 7, 1996.  As the period of time at issue 
for rating the appellant's PTSD is prior to this date, the 
amended criteria are not applicable.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board notes that the appellant's claim for an effective 
date earlier than May [redacted], 1995, for the assignment of a 100 
percent schedular evaluation for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran's 
assertions concerning the severity of his PTSD (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an earlier 
effective date for the grant of a 100 percent evaluation for 
PTSD is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board also finds that as a result of the prior remands of 
the case to the RO for further development and adjudicatory 
actions, the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

A comprehensive review of the record clearly shows by 
competent VA psychiatric examinations that the veteran's PTSD 
between January 10, 1992 and May 4, 1995 with GAF score of 70 
(moderate disability) was not reflective of total social and 
industrial impairment.  As a point of reference, the Board 
notes that according to the Court, the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health, 
illness, and that lower scores of 55-60 ratings even indicate 
"moderate difficulty in social, occupational, or school 
functioning."  Carpenter v. Brown, 8 Vet. App. 240 (1995). 

Moreover, the record shows that following separation from 
service, he essentially continued a pattern of no steady 
employment he had had prior to entry into the service.  He 
worked at various unskilled jobs as he had no special 
vocational training.  He noted that he was never fired.  He 
always quit.  He was never medically determined to be 
unemployable during that time period or advised not to work 
due to service-connected PTSD.  

While the veteran attended counseling sessions he was not on 
any medication.  He had some friends with whom he socialized 
and enjoyed fishing.  There is no indication in the record 
showing other than the fact that he chose to work as a cab 
driver on a part time basis.  The Board may not overlook the 
fact that when he so desired he was capable of driving a cab 
for more than 8 hour shifts.  

It was not until the February 1996 VA special psychiatric 
examination that the veteran's PTSD was found to be 
productive of total disablement due directly to the death of 
his girlfriend on May [redacted], 1995.  At the time of the February 
1996 VA examination the GAF for the first time was 45.  A GAF 
score of 45 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
such as being unable to keep a job.  See Carpenter.  

The VA examiners associated the increased psychiatric 
disability affecting employment with the death of the 
veteran's girlfriend on May [redacted], 1995.  



Prior to that time his psychiatric symptoms were not 
demonstrably reflective of total social and industrial 
impairment due to PTSD.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are essentially raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an extraschedular evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
prior to May [redacted], 1995, to have been unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
The period of time of in question does not show that PTSD 
markedly interfered with employment or required frequent 
inpatient care.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

An effective date for a 100 percent schedular evaluation for 
PTSD prior to May [redacted], 1995, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

